IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kamil Brown,                                    :
                              Petitioner        :
                                                :
               v.                               :   No. 767 C.D. 2019
                                                :   Submitted: November 22, 2019
Pennsylvania Board                              :
of Probation and Parole,                        :
                              Respondent        :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                FILED: September 29, 2020


       Petitioner Kamil Brown (Brown) petitions for review of a final determination
of the Pennsylvania Board of Probation and Parole1 (Board), mailed May 22, 2019.
The Board affirmed its prior decision, recorded on April 19, 2019 (mailed
April 23, 2019), thereby denying Brown’s request for administrative relief, in which
he sought to challenge the Board’s recalculation of his maximum sentence date.
Brown’s counsel, David Crowley, Esquire (Counsel), filed an application to


       1
          Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act
of December 18, 2019, P.L. 776 (effective February 18, 2020); see also Sections 6101 and 6111(a)
of the Prisons and Parole Code (Code), as amended, 61 Pa. C.S. §§ 6101, 6111(a).
withdraw as counsel. Counsel asserted, as expressed in his no-merit letter,2 that the
issues Brown raises in his petition for review are without merit. For the reasons set
forth below, we grant Counsel’s application to withdraw and affirm the final
determination of the Board.
       By action recorded on March 8, 2016, the Board granted Brown parole.
(Certified Record (C.R.) at 4.) Brown was officially released from confinement at a
State Correctional Institution (SCI) on July 5, 2016. (Id. at 83.) At the time of his
parole, Brown had a maximum sentence date of December 23, 2020. (Id.)
       On December 10, 2017, the Philadelphia Police Department arrested Brown
on various charges relating to possession of a firearm. (Id. at 79-80.) The next day,
the Board issued a warrant to commit and detain Brown. (Id. at 82.) Brown did not
post bail. (Id. at 79.) Brown waived his right to a detention hearing and counsel.
(Id. at 24.)       By Board action recorded on January 26, 2018, the Board
detained Brown pending resolution of his criminal charges.                           (Id. at 29.)
On December 11, 2018, the Court of Common Pleas of Philadelphia County
(common pleas) convicted Brown of felony possession of a firearm. (Id. at 63.)


       2
          In Anders v. California, 386 U.S. 738 (1967), the Supreme Court of the United States
held that in order for a criminal defendant’s counsel to withdraw from representing his client in an
appeal, counsel must assert that the case is completely frivolous, as compared to presenting an
absence of merit. Anders, 386 U.S. at 744. An appeal is completely or “wholly” frivolous when
there are no factual or legal justifications that support the appeal. Craig v. Pa. Bd. of Prob. &
Parole, 502 A.2d 758, 761 (Pa. Cmwlth. 1985). In seeking to withdraw, counsel must submit a
petition to withdraw and a brief “referring to anything in the record that might arguably support
the appeal.” Cmwlth. v. Baker, 239 A.2d 201, 202 (Pa. 1968) (quoting Anders, 386 U.S. at 744).
The Pennsylvania Supreme Court, however, has held that in matters that are collateral to an
underlying criminal proceeding, such as parole matters, counsel seeking to withdraw from
representation of a client may file a “no-merit” letter that includes information describing the
extent and nature of the counsel’s review, listing the issues the client wants to raise, and informing
the court of the reasons why counsel believes the issues have no merit. Cmwlth. v. Turner,
544 A.2d 927, 928-29 (Pa. 1988).

                                                  2
On March 11, 2019, common pleas sentenced Brown to a term of imprisonment of
two to four years. (Id. at 77.)
      On April 1, 2019, Brown, represented by counsel, participated in a revocation
hearing before a hearing examiner, during which he acknowledged his new
conviction. (Id. at 37, 45.) That same day, the hearing examiner prepared a hearing
report, which she and a Board member signed on April 2, 2019, and April 3, 2019,
respectively. (Id. at 30-36.) Thereafter, by action recorded on April 19, 2019
(mailed on April 23, 2019), the Board recommitted Brown as a convicted parole
violator for a period of 24 months’ backtime. (Id. at 88.) The Board recalculated
Brown’s maximum sentence date as September 21, 2023, and calculated Brown’s
parole eligibility date as April 3, 2021. (Id.)
      On April 30, 2019, Brown submitted a pro se administrative remedies form to
the Board. (Id. at 90.) On May 10, 2019, Brown’s counsel submitted the same form
on his behalf. (Id. at 95-96.) Brown essentially argued that the Board erred by
denying him credit for the entirety of his time spent at liberty on parole because he
did not commit a crime of violence. (Id. at 90, 94.) Brown also argued that the
Board erred in imposing a recalculated maximum sentence date that will cause him
to serve more time than the sentence imposed by common pleas, in contravention of
Pennsylvania statutory and constitutional law. (Id. at 94.) Finally, Brown argued
that the Board erred in calculating his reparole eligibility date. (Id.)
      In response, the Board issued a final determination, mailed May 22, 2019,
denying Brown’s challenge. (Id. at 98-99.) In so doing, the Board reasoned:
             The Board denied [Brown] credit for time at liberty on
             parole in this instance . . . .
                    The Board properly recalculated . . . Brown’s max
             date. The Board paroled him from [an SCI] on
             July 5, 2016, with a max[imum] date of December 23,

                                           3
             2020. This left him with 1632 days remaining on his
             sentence . . . .
                   On December 11, 2017, the Board lodged its
             detainer . . . . [Brown] did not post bail. [Common pleas]
             sentenced him to a state term of imprisonment on
             March 11, 2019.
                    The . . . Code[, 61 Pa. C.S. §§ 101-7123,] provides
             that convicted parole violators who are paroled from a[n
             SCI] and then receive another sentence to be served in a[n
             SCI] must serve the original sentence first. However, that
             provision does not take effect until the parolee is
             recommitted as a convicted parole violator. Thus, . . .
             Brown did not become available to commence service of
             his original sentence until April 3, 2019, when the Board
             made [its] decision. Adding 1632 days to that date yields
             a new maximum sentence date of September 21, 2023.
                   . . . Brown is eligible to apply for parole on
             April 19, 2020. The eligibility for reparole date of
             April 3, 2021[,] that is listed on the [B]oard action reflects
             the end of the 24[-]month recommitment period. The
             Board will schedule an interview three months before
             April 3, 2021[,] without an application for parole.
(Id. (citation omitted).)
      Brown then filed the instant petition for review on June 21, 2019, arguing that
the Board failed to credit his original sentence with all the time to which he is
entitled. Before evaluating the merits of Brown’s challenge, we will first address
Counsel’s application to withdraw from his representation of Brown. When no
constitutional right to counsel is involved in a parole case, an attorney seeking to
withdraw from representing a prisoner may file a no-merit letter, as compared to an
Anders brief. Turner, 544 A.2d at 928-29. In Hughes v. Pennsylvania Board of
Probation and Parole, 977 A.2d 19 (Pa. Cmwlth. 2009) (en banc), this Court held
that a constitutional right to counsel in a parole matter arises only when the
prisoner’s case includes:


                                           4
                [a] colorable claim (i) that he has not committed the
                alleged violation of the conditions upon which he is at
                liberty; or (ii) that, even if the violation is a matter of
                public record or is uncontested, there are substantial
                reasons which justified or mitigated the violation and
                make revocation inappropriate, and that the reasons are
                complex or otherwise difficult to develop or present.

Hughes, 977 A.2d at 25-26 (quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)).
The record in this matter contains no suggestion by Brown that he did not commit
the crimes for which he received a new criminal conviction, nor does Brown suggest
any reasons to justify or mitigate the parole violation3—i.e., his new criminal
conviction.        Thus, Brown has only a statutory right to counsel under
Section 6(a)(10) of the Public Defender Act.4
       In order to satisfy the procedural requirements associated with no-merit
letters, counsel must: (1) notify the parolee that he has submitted to the Court a
request to withdraw; (2) provide the parolee with a copy of counsel’s no-merit letter;
and (3) advise the parolee that he has the right to obtain new counsel and to submit
to the Court a brief of his own, raising any arguments that he may believe are



       3
         Counsel states in his no-merit letter that Brown “offered mitigation at the dispositional
portion of the [revocation] hearing” before the Board. (Counsel’s no-merit letter at 3.) A review
of the hearing transcript reveals, however, that Brown simply discussed some difficulties he had
faced (including injuries and loss of family members) and his participation in parole-related
programs for the Board to consider in assessing his “street time.” (C.R. at 49.) Brown
simultaneously explained that he “take[s] full responsibility for whatever took place during . . .
[his December 10, 2017] arrest,” and that he is “not shying away from” his conviction. (Id. at 51.)
Thus, although Counsel may characterize Brown’s testimony as “mitigation” for purposes of the
Board’s decision to grant or deny credit, Brown did not offer mitigation or justification for—
indeed, he expressly took full responsibility for—the violation that led to the revocation of his
parole.
       4
           Act of December 2, 1968, P.L. 1144, as amended, 16 P.S. § 9960.6(a)(10).


                                                5
meritorious.5      Reavis v. Pa. Bd. of Prob. & Parole, 909 A.2d 28, 33
(Pa. Cmwlth. 2006). In seeking to withdraw, this Court has consistently required an
attorney to include the following descriptive information in a no-merit letter: (1) the
nature and extent of counsel’s review of the case; (2) the issues the parolee wants to
raise; and (3) the analysis counsel used in reaching his conclusion that the issues are
meritless. Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009). Consequently,
before conducting an independent review of the merits of the appeal to determine
whether Brown’s appeal has no merit, we must first evaluate Counsel’s no-merit
letter to determine whether it complies with the requirements for withdrawal
applications.
       In his petition for review, Brown argues that the Board failed to credit his
original sentence with all the time to which he is entitled. Additionally, before the
Board, Brown argued that the Board lacks jurisdiction and/or authority to recalculate
his judicially imposed sentence—an argument Counsel addressed in his no-merit
letter. Counsel’s no-merit letter contains an adequate summary of Brown’s parole
and conviction history. Further, Counsel has discussed the issues and provided a
satisfactory legal analysis.6         Counsel’s no-merit letter, therefore, meets the

       5
         Counsel served Brown with his application to withdraw and no-merit letter. Counsel
advised Brown of his right to retain counsel and to file a brief on his own behalf. Thus, Counsel
has complied with these requirements.
       6
          In considering Brown’s potential arguments on appeal, Counsel addressed whether the
Board: (1) has jurisdiction and/or authority to recalculate Brown’s maximum sentence; (2) abused
its discretion in denying him credit for time at liberty on parole; (3) erred in recalculating his
maximum sentence date; or (4) erroneously calculated Brown’s reparole eligibility date as
April 3, 2021. Regarding the fourth issue, Counsel correctly noted that Brown may reapply for
parole one year after the Board’s most recent decision with respect to his parole (i.e., on
April 19, 2020), and that the Board must act on such an application and may not restrict his
statutory right to apply for parole. See McGinley v. Pa. Bd. of Prob. & Parole, 90 A.3d 83, 92 (Pa.
Cmwlth. 2014). Counsel then observed that the Board conceded this point in its decision, stating


                                                6
requirements under Zerby, and we may proceed to determine whether Counsel is
correct that Brown’s petition for review has no merit.
       Our courts have routinely upheld the Board’s authority to recalculate a parole
violator’s maximum sentence date. As the Pennsylvania Supreme Court wrote, “the
Parole Board’s power to deny credit for ‘street time’ . . . is not an encroachment
upon the judicial sentencing power.” Young v. Pa. Bd. of Prob. & Parole, 409 A.2d
843, 848 (Pa. 1979). This maxim was reiterated in Gaito v. Pennsylvania Board of
Probation and Parole, 412 A.2d 568 (Pa. 1980), where our Supreme Court opined:
“[W]hen the Board refuses to credit a convicted parole violator with time spent free
on parole there is neither a usurpation of the judicial function of sentencing nor a
denial of the procedural safeguards to which persons are entitled.” Gaito, 412 A.2d
at 570. Further, this Court, in Davidson v. Pennsylvania Board of Probation and
Parole, 33 A.3d 682 (Pa. Cmwlth. 2011), determined that “the Board did not violate
the separation of powers doctrine by acting pursuant to [Section 6138 of the Code,]
61 Pa. C.S. § 6138[,] and recommitting [the p]etitioner as a convicted parole violator
without credit for time served at liberty on parole.” Davidson, 33 A.3d at 686. It
follows, therefore, that the Board acted within its jurisdiction and authority when it
recalculated Brown’s maximum sentence date.
       When deciding not to award credit for time served at liberty on parole, the
Board must “provide a contemporaneous statement explaining its reason for denying
a [convicted parole violator] credit for time spent at liberty on parole.” Pittman v.
Pa. Bd. of Prob. & Parole, 159 A.3d 466, 475 (Pa. 2017). Accordingly, so long as
the Board provides a reason for denying credit for street time, it has sufficiently

that Brown could reapply for parole beginning April 19, 2020, but clarifying that the Board would
automatically schedule a parole interview, even without an application, at the end of his two-year
backtime (i.e., on April 3, 2021).

                                                7
exercised its discretionary power. In this case, the Board explained its reason for
denying Brown credit for his street time by noting on the hearing report that it would
deny credit and indicating that it did so due to the fact that Brown was arrested for a
firearms charge. (C.R. at 32.) The Board, therefore, has exercised its discretionary
powers pursuant to Section 6138(a) of the Code and satisfied our Supreme Court’s
decision in Pittman when it provided a contemporaneous written explanation for the
denial.   We also note that, contrary to what Brown appears to suggest,
Section 6138(a)(2.1)(i) of the Code does not require the Board to award credit in the
absence of a crime of violence. Rather, that section preserves the Board’s discretion
under Section 6138(a)(2.1) to award (or not award) credit, unless the crime
committed on parole meets the criteria in subsection (i), in which case the Board is
required to deny credit. Here, subsection (i) does not limit the Board’s discretion
because Brown’s offense does not meet those criteria. For the foregoing reasons,
the Board did not abuse its discretion in denying Brown credit for time at liberty on
parole.
      In addition to the discretionary credit for periods of time spent at liberty on
parole discussed above, a parolee may be entitled to credit on the sentence from
which he was paroled for time spent in confinement prior to sentencing on a
subsequent criminal conviction. When the Board has lodged a detainer and the
parolee has not posted bail on his new criminal charges, such that the parolee is being
confined on both the Board’s detainer and as a result of the pending criminal charge,
presentence confinement credit must be applied to reduce the new sentence of
incarceration unless the credit would exceed that new sentence of incarceration.
Martin v. Pa. Bd. of Prob. & Parole, 840 A.2d. 299, 307-09 (Pa. 2003). To the
contrary, when a parolee has posted bail, such that he is detained solely on the


                                          8
Board’s warrant, the Board must apply the presentence confinement credit to reduce
the unserved balance of the sentence from which the parolee was paroled. Gaito,
412 A.2d at 571.
      Furthermore, whether time spent in confinement subsequent to sentencing is
applied to the sentence from which a parolee was paroled or to the sentence for a
new criminal conviction depends upon whether the Board has recommitted the
parolee. Section 6138(a)(4) of the Code, 61 Pa. C.S. § 6138(a)(4), provides that
“[t]he period of time for which the parole violator is required to serve shall be
computed from and begin on the date that the parole violator is taken into custody
to be returned to the institution as a parole violator.” (Emphasis added.) The
provisions of Section 6138(a)(4), therefore, become operative only once the Board
has revoked parole. See Barnes v. Pa. Bd. of Prob. & Parole, 203 A.3d 382, 391-92
(Pa. Cmwlth. 2019). In Barnes, we explained:
             [I]t is well established that the requirement that a
             [convicted parole violator] serve the balance of his
             original sentence is only operative once parole has been
             revoked and the remainder of the original sentence
             becomes due and owing. Therefore, credit for time a
             [convicted parole violator] spends in custody between
             imposition of a new sentence and revocation of parole
             must be applied to the new sentence. Parole revocation
             occurs once a hearing examiner and Board member or two
             Board members sign a hearing report recommitting a
             prisoner as a [convicted parole violator].
Id. at 392 (citations omitted) (internal quotation marks omitted).
      Here, Brown had 1632 days left on his sentence when he was released on
parole. (C.R. at 69.) Brown was arrested on the new charges on December 10, 2017,
and he never posted bail. (Id. at 79-80.) The Board issued its warrant to commit
and detain Brown on December 11, 2017. (Id. at 82.) Brown remained incarcerated,
therefore, on both the Board’s warrant and the new criminal charges until common
                                          9
pleas sentenced him for the new conviction on March 11, 2019. (See id. at 77.)
Under Martin and Gaito, the presentence confinement time can be applied only to
his new sentence because he was not detained solely on the Board’s warrant during
any period of time. At the time of his sentence, Brown had not yet been recommitted
by the Board as either a technical or convicted parole violator, because the Board
did not recommit Brown until April 3, 2019, when the Board member signed the
hearing report. (Id. at 36.) Thus, following sentencing, Brown did not begin to serve
time on his original sentence until April 3, 2019, and the time between sentencing
and April 3, 2019, must be credited to his new sentence under Barnes. As such,
adding the remaining 1632 days of his original sentence (with no credited days) to
the start date of April 3, 2019, results in a new maximum sentence date of
September 21, 2023. The Board, therefore, did not err in its recalculation of Brown’s
new maximum sentence date, and it did not deny Brown any credit to which he is
entitled.
       Based on the foregoing discussion, we agree with Counsel that Brown’s
petition for review lacks merit, and, therefore, we grant Counsel’s application to
withdraw as counsel. Moreover, because we have concluded that Brown’s appeal
lacks merit, we affirm the final determination of the Board, denying his
administrative appeal.




                                         P. KEVIN BROBSON, Judge




                                         10
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kamil Brown,                              :
                           Petitioner     :
                                          :
            v.                            :   No. 767 C.D. 2019
                                          :
Pennsylvania Board                        :
of Probation and Parole,                  :
                           Respondent     :



                                        ORDER


            AND NOW, this 29th day of September, 2020, the application to
withdraw as counsel filed by David Crowley, Esquire, is GRANTED, and the final
determination of the Pennsylvania Board of Probation and Parole is AFFIRMED.




                                          P. KEVIN BROBSON, Judge